IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANTONIO CRESPO AND EDWARD                 : No. 383 EAL 2017
TORRALVO                                  :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Superior Court
                                          :
                                          :
WILLIAM B. HUGHES, M.D.; HUGHES &         :
HENSELL ASSOCIATES, P.C.; AND             :
TEMPLE UNIVERSITY HOSPITAL, INC.          :
                                          :
                                          :
PETITION OF: WILLIAM HUGHES AND           :
HUGHES & HENSELL ASSOC.                   :

ANTONIO CRESPO AND EDWARD                 :   No. 404 EAL 2017
TORRALVO,                                 :
                                          :
                   Petitioners            :   Cross Petition for Allowance of
                                          :   Appeal from the Order of the Superior
                                          :   Court
             v.                           :
                                          :
                                          :
WILLIAM B. HUGHES, M.D.; HUGHES &         :
HENSELL ASSOCIATES, P.C.; AND             :
TEMPLE UNIVERSITY HOSPITAL, INC.,         :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.